[image001.gif]   Key Manager Incentive Plan  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1.    PURPOSE

     1.1     The purpose of this Key Manager Incentive Plan (the “Plan”) is to
incentivize certain key managers of ENGlobal Corporation (the “Company”) and its
subsidiaries to promote the Company’s core values, which are described in
Section 5. Employees may participate in only one ENGlobal Incentive Plan at a
time. Eligible Participants in the Company’s Executive Level Incentive Plan, or
any other plans, shall not be entitled to participate in this Plan.

     1.2    This Plan has been approved by the Board of Directors on December
16, 2004, to be effective as of January 1, 2005, and amended by the Board of
Directors on March 28, 2006, to be effective as of January 1, 2006.

2.    ELIGIBLE PARTICIPANTS

     2.1    Participants shall include individuals who have been guaranteed
participation in this Plan through specific provisions in their employment
contracts and may also include subsidiary presidents (or equivalent), profit
center (divisional) managers and officers, business development managers and
officers, and key departmental and project management personnel, unless they are
eligible to participate in a separate bonus plan (“Eligible Participants”). The
Company will pay bonuses under this Plan only to those Eligible Participants who
are employed on a regular, full-time basis on the last day (the “Bonus
Determination Date”) of each calendar year (each, a “Bonus Period”) for which
the bonus is paid. Unless otherwise prohibited by law, an employee whose
employment with the Company or its subsidiaries is terminated for any reason
prior to the Bonus Determination Date for a particular Bonus Period will not be
eligible to receive any bonus under this Plan based on his performance in that
Bonus Period.

     2.2    The Chief Executive Officer, with the approval of the Board of
Directors, may change the positions that qualify as Eligible Participants as he
determines appropriate from time to time.

     2.3    If the Chief Executive Officer, after consultation with the
Company’s Chairman of the Board and Chief Financial Officer (the “Management
Bonus Committee”), determines that an Eligible Participant has exhibited bad
behavior, poor teamwork, or unsafe work practices, has failed to comply with
Company policies and procedures or risk management practices, has used Company
funds inappropriately, or has engaged in similar types of behavior, he shall not
be entitled to receive a bonus until the Chief Executive Officer has determined
that the behavior has been corrected. In making the determination to restore the
Eligible Participant’s right to a bonus, the Chief Executive Officer shall
consult with the members of the Management Bonus Committee and the person who
supervises the Eligible Participant.

     2.4    The fact that an individual is an Eligible Participant does not
guarantee that he will receive a bonus under this Plan. Rather, payment of a
bonus under this Plan is entirely discretionary and will depend on the Company’s
evaluation of the individual’s performance, as more particularly described in
this Plan.

1



--------------------------------------------------------------------------------

[image001.gif]   Key Manager Incentive Plan  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

3.    BONUS DETERMINATIONS

     3.1    Following the end of each Bonus Period, the Chief Executive Officer
will consult with each member of the Management Bonus Committee to discuss how
the total bonus pool shall be divided among the Eligible Participants and if
portions of the Bonus Pool shall be set aside for certain key managers (the
“Supervising Managers”) to distribute to Eligible Participants under their
supervision, as further described in Section 3.2. The substance and results of
the consultations between the Chief Executive Officer and the other members of
the Management Bonus Committee shall be documented. Following the consultations,
the Chief Executive Officer will determine which Eligible Participants will
receive a bonus for that Bonus Period and the amounts of funds to be allocated
to Supervising Managers for further distribution to Eligible Participants who
are their subordinates. The Chief Executive Officer and the members of the
Management Bonus Committee will seek to reach a consensus decision on the
payment of bonuses; however, lacking a consensus, the Chief Executive Officer
will be entitled to make the final decision.

     3.2    Only individuals who report directly to the members of the
Management Bonus Committee are eligible to be Supervising Managers. As an
example, the presidents of the Company’s subsidiaries, and other key managerial
positions who report to any member of the Management Bonus Committee are
eligible to serve as Supervising Managers. The Supervising Managers shall
evaluate Eligible Participants who are their subordinates using the criteria
described in this Plan. Without the approval of the Chief Executive Officer,
bonuses may not be awarded to any employees below the level of department head
(for both billable and overhead positions) or to any project manager. The
Company intends that this Plan be used to reward a smaller number of individuals
with bonuses large enough to incentivize individuals to promote the goals and
objectives described in this Plan. Based on studies reviewed by members of the
Management Bonus Committee, it appears that this typically cannot be achieved
with bonuses that are less than 7% of an individual’s annual salary. Supervising
Managers should keep this in mind in awarding bonuses to their subordinates.

     3.3    Notwithstanding the other provisions herein, no bonus (other than
the safety bonus, if earned) shall be paid to any profit center manager whose
contribution to the Company’s net operating income for the Bonus Period is
significantly below the budgeted contribution to net operating income for that
profit center as set forth in the Annual Budget. Likewise, no bonus shall be
paid to any profit center manager (other than the Safety Bonus, if earned) if
the actual departmental costs for his profit center are significantly above (on
a percentage of revenue basis) those provided for in the Annual Budget.

     3.4    The Chief Executive Officer shall also have the final authority to
resolve all disputes that may arise related to this Plan. The Chief Executive
Officer’s decisions will be without recourse by members of the Management Bonus
Committee or the affected employees. This Plan is not intended to be, and does
not constitute, a contract between the Company and any Eligible Participant or
other employee. This Plan may be revised or terminated at any time by the Board
of Directors without prior notice to, or the consent of, any of the Eligible
Participants.

2



--------------------------------------------------------------------------------

[image001.gif]   Key Manager Incentive Plan  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

4.    BONUS POOL AND BONUS PAYMENTS

     4.1    As long as this Plan is in effect, at the end of each Bonus Period,
the Company shall designate an amount of money (the “Bonus Pool”) to be used for
the payment of bonuses to Eligible Participants. The amount of the Bonus Pool
shall be determined by reference to the Company’s Adjusted Earnings per Share
(as herein defined) as compared to its prior year’s Adjusted Earnings per Share
for the relevant period. “Adjusted Earnings per Share” shall mean the Company’s
actual Earnings per Share for the Bonus Period as stated in the Company’s
audited financial statements filed with its Annual Report on Form 10-K, but
adjusted each year to exclude unusual or infrequent transactions. The amount of
the “Bonus Pool” shall be determined as follows:

     4.2    If the Company’s adjusted earnings per share (“EPS”) for the year
for which the bonus is being paid (the “Current Year”), after subtracting any
and all incentive compensation, exceeds adjusted EPS in the immediately
preceding calendar year (the “Base Year”), then the Company shall contribute to
the Bonus Pool in the amounts, and with the restrictions, as set below.

(1)  

$65,000 for each penny per share of earnings the Company makes which is over and
above the prior year’s EPS.


(2)  

Notwithstanding anything herein to the contrary, the total Bonus Pool for this
plan, plus the Executive Level Incentive Plan, shall not exceed 13.10% of
adjusted pre-tax, pre-bonus earnings.


     4.3    Bonus payments, if due hereunder, will be made within 75 days
following the end of each year.

     4.4    The manner in which the total Bonus Pool is determined may be
modified from time to time by the Board of Directors, without prior notice to
the Participants. Notwithstanding the percentages set forth herein, unless the
Board of Directors authorizes additional funding, the total of all Bonus Pools,
including the Executive Level Incentive Plan and any other bonuses, for any
Bonus Period shall not exceed 13.10% of adjusted pre-tax, pre-bonus earnings.

     4.5    In the discretion of the Chief Executive Officer, after consultation
with the Management Bonus Committee, an amount equal to 10% to 15% of the total
Bonus Pool may be allocated for any employees exhibiting performance over and
above requirements of their position, when their performance has resulted in the
addition of new clients, an improvement in the Company’s financial performance,
the award of new projects, or other significant activities that reflect the
Company’s core values as defined in this Plan. If this amount is not awarded for
any Bonus Period, it may, at the election of the Chief Executive Officer, be
added to the Bonus Pool for the next Bonus Period.

     4.6    Bonus payments, if due hereunder, will be made no later than 75 days
following the end of the Bonus Period or, if earlier, within 10 days after the
Company files its Annual Report on Form 10-K for the Bonus Period.

3



--------------------------------------------------------------------------------

[image001.gif]   Key Manager Incentive Plan  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

5.    CORE VALUE SYSTEM

     This Plan is intended to reward performance that reinforces and supports
the Company’s core values as applicable for each Eligible Participant. The
evaluations for non-profit center managers (e.g. Accounting, HR, IR, Governance
and IT) shall be adjusted for their “spheres of influence.” For example, “client
satisfaction” would be measured based on “internal client satisfaction” for
accounting managers as opposed to “external client satisfaction” for operations
managers. In making bonus determinations, the Chief Executive Officer and the
Management Bonus Committee will consider the following:

     5.1   Safety and Security

 

     (a) The safety and security of the Company’s employees and contractors is
of paramount importance. Each manager who takes every required monthly safety
test, who has not sustained any recordable injuries to himself, and who has a
recordable incident rate of less than 0.5 for the group of employees (if any)
under his control during the 12-month period ending on the Bonus Determination
Date shall receive an automatic bonus equal to 10% of the Bonus Pool multiplied
by a fraction, the numerator of which is one and the denominator of which is the
total number of Eligible Participants on the Bonus Determination Date.


 

     (b) Notwithstanding Section 5.1(a), if a majority of the members of the
Management Bonus Committee determines that any manager has acted in a manner
that endangers the safety of the Company’s employees, he shall not be entitled
to receive a bonus under this Plan until further notice.


     5.2    Financial Results

     As a public corporation, the Company is in the business of creating value
for its shareholders. Consequently, for Eligible Participants who are
responsible for profits or for a budget, the Company will consider each Eligible
Participant’s performance in accomplishing his budget. Just as project managers
are accountable for project budgets even though they may not have personally
prepared the project estimate, managers are accountable to meet the budgets
approved by the Board of Directors even if the approved budget differs from the
budget submitted by the manager. If a manager fails to meet his budget for any
Bonus Period without valid reasons, he may not be eligible for a bonus for that
Bonus Period. For operations (profit center) managers, the primary budget number
to be considered will be the Net Operating Income from the profit center
(without any allocation of corporate general and administrative expenses) as
determined in the Company’s consolidated financial statements. The Company will
also consider actual variable overhead costs, actual general and administrative
expenses, and accounts receivable balances greater than 60 days outstanding and
actual income earned.

     5.3     Marketing

     Since higher profits are critical to the Company’s success, the Company
places a high value on successful sales and marketing efforts. The Company may
develop a point system to measure individual marketing efforts and to be
considered in awarding bonuses. Until then, the Company will consider monthly
marketing reports as well as the growth in an Eligible Participant’s particular
area of operations in determining each business development manager’s bonus.

4



--------------------------------------------------------------------------------

[image001.gif]   Key Manager Incentive Plan  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     5.4   Work-Sharing and Cooperation

     The Company values high employee utilization rates and cross-marketing
efforts. One of the Company’s key strategic goals is to encourage profit centers
to work together. This Plan recognizes this in two ways: (1) the Bonus Pool is
based on the consolidated profits of the Company, and (2) Eligible Participants
will be evaluated on how well they cooperate with other divisions and
departments through work-sharing, cross-marketing, and other types of
assistance. The Company is able to serve its clients better through the strength
of its combined operations rather than on a strictly local or individualized
basis. During slow work periods, the Company’s goal is to keep the best people,
no matter what office they are working in, by placing them on other work, if
necessary, from other offices outside their local area. Under-utilization of
employees is detrimental to the Company. Eligible Participants who encourage
full utilization of all employees, work-sharing among Company locations and
divisions, and cross-marketing will be favorably considered for a bonus under
this Plan.

     5.5   Client Satisfaction

     The Company operates in a competitive environment in which clients require
the Company to accept ever-increasing liability and accountability for its
employees’ actions. Consequently, satisfying clients under these conditions can
be difficult. Nevertheless, the Company reinforces the concept that it is in
business to satisfy its clients and to obtain repeat business. The Company will
give favorable consideration to Eligible Participants who succeed in this
endeavor.

     5.6    Entrepreneurial Spirit

     The Company recognizes that it will be difficult to achieve significant
growth internally without new business ventures and investments in new key
personnel. Thus, the Company encourages its managers to make well thought out
entrepreneurial decisions. Managers who have an entrepreneurial idea that they
believe could help the Company achieve its goals should submit a business plan
in Executive Summary format to the Chief Executive Officer for his
consideration, and if appropriate, for his presentation to the Board of
Directors.

     5.7     Growth Contribution

     Typically, the largest operations contribute the highest profits to the
Company’s consolidated results, giving the managers of those operations the
opportunity to earn a significant bonus under this Plan. However, managers of
smaller operations can also qualify for a substantial bonus by achieving
significant growth in the operations they manage. As a publicly traded company,
the Company is seeking to be a high growth company. The Company anticipates that
much of the Company’s growth will be derived from acquisitions; however,
internal growth typically creates even more value for the Company’s stock.
Consequently, the Company will award bonuses to managers of operations that grow
significantly and in a manner that is sustainable. Because it is often easier
for smaller operations to achieve a higher rate of growth, managers of small
operations will also have an opportunity to receive a significant bonus.
Criteria for measuring growth shall include the following weighted equally:

5



--------------------------------------------------------------------------------

[image001.gif]   Key Manager Incentive Plan  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(1)  

Revenue growth year over year (% and total dollars).


(2)  

Earnings growth year over year (% and total dollars).


(3)  

Percentage growth in earnings relative to other profit centers.


     5.8   Long-Term Stability and Risk Management

     The Company’s management expects each division to grow in a sustainable
fashion and to create as much stability as the marketplace allows. It is
relatively easy to show very fast growth rates by taking on high risk projects,
such as lump sum and fixed price work. While the Company has no general
objection to that type of work, it does expect the profitability of such work to
be commensurate with the risks. Additionally, the Company expects the managers
in charge to be diligent in managing risks so that the Company will not sustain
significant losses even if a project does not go as planned. The Company may
conduct audits of such projects to see if they were bid and performed in
accordance with the Company’s procedures for risk management, safety, cost
control, and scheduling. Fast growth will not be rewarded if the growth was
obtained through undertaking unreasonable risks.

     5.9     Market Share

     Because many clients utilize alliances and partnerships with engineering
firms like the Company, market share has become even more important than in the
past. The Company’s goal is to be number one or two in its local, geographical
area within the niche markets that it serves. These goals will be easier to
obtain in markets outside of large oil and gas complexes like the Houston area.
The Houston goal is to become one of the primary players in that marketplace. In
the other geographical areas that the Company currently serves, the goal is to
be number one or two in market share. The Company will view favorably all
efforts that bring the Company closer to obtaining these goals.

     5.10   Leadership

     Employee morale is significantly influenced by the leadership qualities of
the Company’s managers. The Company encourages management personnel to operate
as a cohesive team and speak with integrity and truthfulness, and believes
employees will emulate management’s actions. Thus, the Company values
leadership, as opposed to dictatorial management styles, and will consider this
in its evaluation of Eligible Participants.

     5.11   Credibility

     Part of leadership is to exhibit the highest degree of integrity and
truthfulness in dealing with employees, suppliers, subcontractors, and clients.
While this does not mean discussing Company business in an inappropriate manner
or failing to speak tactfully, the Company values employees who are honest and
accountable in their dealings. The Company’s goal is for its employees to have
complete credibility with others. The Company will reward Eligible Participants
whose actions support this goal.

6



--------------------------------------------------------------------------------

[image001.gif]   Key Manager Incentive Plan  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     5.12   Accountability

     The Company recognizes that employee performance is often influenced by
outside circumstances beyond its control. However, the Company values managers
who are accountable for their areas of responsibility and for the performance of
their subordinates even when the unexpected occurs. Managers should accept
responsibility for their area rather than asking forgiveness or making excuses
when business does not go as planned. The Company values accountability and will
reward Eligible Participants accordingly.

     5.13    Empowerment

     The Company cannot grow at the pace it has established unless managers
empower their subordinates to make decisions and hold their subordinates
accountable for their actions. While employees are expected to participate and
cooperate with each other to achieve the goals described in this Plan, the
Company’s general operating philosophy should be one of empowering associates
and providing them with coaching, mentoring, and training necessary to make good
decisions.

6.    MISCELLANEOUS

     6.1    This Bonus Plan shall be governed by the laws of the State of Texas,
excluding choice of law and conflict of law principles that direct the
application of the laws of a different state. The Board of Directors is hereby
authorized to resolve any ambiguities in this Plan.

     6.2    This Bonus Plan represents the sole Bonus Plan covering the Eligible
Participants, and all rights to participate in any other bonus plans (other than
any plan under which the Company may award options or other equity
consideration) are hereby revoked in their entirety. This Bonus Plan may be
modified or amended at any time by the Board of Directors of the Company, with
or without prior notice to the Eligible Participants.

     6.3    There are no third party beneficiaries to this Bonus Plan.

     6.4    This Bonus Plan is an unfunded and unsecured compensation
arrangement. It is not governed by the Employee’s Retirement and Income Security
Act of 1974.

Adopted by Resolution of the Compensation Committee of the Board of Directors
April 17, 2006

/s/    William A. Coskey, P.E.
William A. Coskey, P.E.
Chairman of the Board

7